Citation Nr: 1748380	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2006.  His awards include the Navy and Marine Corps Achievement Medal, Good Conduct Medal, National Defense Service Medal, and the Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In November 2014 and February 2017 the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS

The Veteran contends that he was sprayed with fuel oil in his left eye during service resulting in a current left eye disability.  He testified that he began to experience left eye dryness, watering, light sensitivity, and irritation following the in-service spray, and that he has continued to experience those symptoms since that time.


FACTUAL FINDINGS

1.  The Veteran's service treatment records reflect that he was treated for chemical conjunctivitis after getting fuel oil in his left eye in May 2005.  On his December 2005 separation examination he complained of experiencing ongoing intermittent left eye irritation since May 2005.  Specifically, he stated that he could not wear contacts or glasses because they would cause his eyes to become watery and irritated.    

2. The Veteran has current diagnoses of bilateral dry eye, suspected glaucoma, and secondary iritis.  See November 2009 and February 2015 Reports of VA examination, an April 2017 addendum VA opinion, and clinical records dated in March 2012, May 2013, September 2013, June 2014, July 2014, and March 2015.   None of the aforementioned diagnoses were incurred in or are otherwise related to service.  

3. The Veteran has refractive error of the eye diagnosed as myopia.  There is no superimposed disease or injury.  As such, this is not a disorder for which service connection may be granted.  


LEGAL CONCLUSION

The criteria for service connection for an eye disability are not met.  38 U.S.C.S.    §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017); see also Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the record reflects that the Veteran injured his left eye in service, and that he has current diagnoses of eye disorders for which service connection may be granted, excluding myopia.  However, as the probative evidence of record does not support a finding that any current diagnosis is related to the injury sustained in service, or otherwise, the claim for service connection must be denied.

In addressing why his current eye disorders may not be found to be related to the injury sustained in service, or to any other incident in service, the Board considers the April 2017 addendum to the February 2015 report of VA examination to carry the greatest probative weight of the entirety of the evidence of record.  

Turning first to the dry eye diagnosis, in the April 2017 addendum opinion, the VA optometrist opined that the Veteran's dry eye condition, to include light sensitivity, was not likely related to service, to include the in-service chemical spray.  She explained that the Veteran's ocular surface was healthy, with no corneal pathology or disturbed tear film.  Moreover, the Veteran's dry eye symptoms have presented symmetrically in both eyes, with identical tear break up time in both eyes on the February 2015 VA examination.  The symmetric nature of the symptoms weighed against concluding that the symptoms were the result of a spray injury.

The Board finds this opinion to be highly probative, as it reflects consideration of all relevant facts, as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The optometrist's conclusion is further supported by medical evidence reflecting that the dry eye condition manifested bilaterally, including the September 2013 and June 2014 VA ophthalmology consultation reports, and the February 2015 VA examination findings of symmetrical tear break up time in both eyes.  Given that the in-service spray affected the left eye, only, her conclusion that the Veteran's dry eye symptoms manifested symmetrically weighs heavily against the claim.  Significantly, there is no contrary medical opinion of record.  

Turning next to secondary iritis, the competent medical evidence does not support a finding that this condition is related to service, to include the in-service chemical spray.  To the contrary, the evidence reflects that the secondary iritis arose years after service as a result of a post-service injury, and, per the Veteran's report to the February 2015 VA examiner, resolved with no sequelae.  

Turning next to suspected glaucoma, even assuming that the Veteran has a glaucoma diagnosis, the competent evidence does not indicate that the glaucoma is related to service, nor does the Veteran contend as such.  Rather, VA clinicians, including the Veteran's own treating providers, have consistently related his ocular nerve enlargement to his history of cocaine use.  

Finally, to the extent that the Veteran reported light sensitivity throughout the course of the appeal, such a symptom does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Evidence throughout the appeal period, including the February 2008 VA ophthalmology evaluation, and November 2009 and February 2015 VA examinations, have noted that the Veteran did not display an AFD or other eye disability manifested by light sensitivity apart from the bilateral dry eye condition.  

The Board acknowledges the Veteran's belief that a left eye disorder is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the diagnosis or the etiology of a left eye disorder.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of eye disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of a left eye disorder is not competent medical evidence.  The Board finds the opinion of the April 2017 VA optometrist to be significantly more probative than the Veteran's lay assertions.  

In summary, the preponderance of the probative evidence indicates that a left eye disability is not related to service.  Accordingly, service connection is denied.  

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

ORDER

Service connection for an eye disability is denied.  



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


